Citation Nr: 0902974	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-20 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for cold weather 
injury left upper extremity, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for cold weather 
injury right upper extremity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for cold weather 
injury right lower extremity, currently evaluated as 20 
percent disabling.

4.  Entitlement to a compensable evaluation rating for 
allergic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
December 1990. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January and December 2005 rating decisions.  
The Board notes that the RO, in a January 2008 decision, 
increased the veteran's evaluation for the right lower 
extremity cold injury to 20 percent, effective in May 2005.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that additional development is necessary 
before a decision can be rendered in this case. 

An August 2007 VA podiatry report indicates that the veteran 
was last seen by the podiatry clinic during March 2006.  The 
Board notes that no treatment record from podiatry from that 
time period is contained in the claims file.  Thus, the March 
2006 VA podiatry treatment note should be obtained, if 
possible.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, current treatment records reveal treatment for 
sinusitis and cold injury residuals, and the veteran 
described current symptomatology which may suggest worsening 
symptomatology.  As the last VA examination was conducted 
more than 3 years ago, the Board finds that current 
examinations should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file ongoing medical records from the 
Denver VA healthcare system dating since 
June 2008.  Additionally, obtain the 
podiatry treatment note from March 2006.  
If no such record exists, such should be 
noted in the claims file.

2.  Schedule the veteran for a VA cold 
injury examination to evaluate her right 
lower extremity and both upper 
extremities.  The veteran's claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be performed and all findings should be 
reported in detail. The examiner should 
address whether there is any tissue loss, 
nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, x-ray 
abnormalities, or vascular disease due to 
the cold injury in the right lower 
extremity and both upper extremities.  

3.  Schedule the veteran for a VA sinus 
examination to determine the current 
nature and severity of her allergic 
sinusitis.  The veteran's claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed and all findings should be 
reported in detail.
The examiner should comment on the 
frequency and duration of incapacitating 
episodes (requiring bed rest and treatment 
by a physician) and nonincapacitating 
episodes, the type of medication required 
and duration of use, and the symptoms 
experienced during episodes.  The examiner 
should also indicate whether any nasal 
polyps are present and the degree of 
obstruction of nasal passages.

4.  After the above is completed to the 
extent possible, review the record.  If 
the benefits sought on appeal remain 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

